DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Preliminary amendments were filed 06/29/2020 and 07/10/2020.

Information Disclosure Statement
	Information disclosure statements were filed 06/29/2020, 07/13/2020, 07/21/2021, and 10/08/2021. 

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8,  in the reply filed on 06/27/2022 is acknowledged.  The traversal is on the ground(s) that the invention as a whole was not viewed in light of the description.  This is not found persuasive because applicant at no point made any arguments as to why the cited reference to Sumitomo Dainippon Pharma Co. Ltd shows that the special technical feature does not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims set out a “component” which is not defined in the specification. Instead applicant has set out a “component of interest”, which should be amended back into the claims as defined at page 11, lines 9-24. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	The claims are indefinite in the description of the process in that it appears that the term “coatable” sets out a condition which initially is not present in the particles, OR pertains to coated particles which then coat a larger core particle. The first case is fairly straight forward. That is particles are mixed with polymer and a drug and coated in a rolling process. The second interpretation is that a lager core particle is coated with coated smaller particles. Applicant is requested to clarify which process is being claimed, and amend the claims accordingly to particularly point he method out properly,

	Claim 8 is indefinite in setting out the term “quasi-drug”. This term has no accepted medical meaning. Correction by deleting the term is requested.

	The claims are further indefinite in that when referring to the size of the “coatable” particles, it is indefinite as to whether the recited particle sizes are before or after coating. Further, it is again not definite as to whether these particles then coat a larger central core particle. Clarification is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 8  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Yoshihara et al (Design and evaluation of functional hollow granules using two different kinds of polymers, The Academy of Pharmaceutical Science and Technology,  Japan, 32nd Annual Meeting, 05/2017).

	At page 1, second paragraph under “Object”, Phenytoin, hydroxypropyl cellulose, and ethyl cellulose are combined in a centrifugal rolling granulator and combined to form hollow particles. The claims are anticipated by Yoshihara et al.

Claim(s) 1  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Leung et al (Enteric coating of micron-size drug particles through a Wurster fluid-bed process, Polymer Technology, 117, 247-252, 2017).
An enteric polymer and drug are combined in a Wurster fluid-bed granulator (see Abstract). This type of granulator crates cyclic movement which reads on “rolling”. Claim 1 is clearly anticipated by Leung et al.

Conclusion
	No claims are allowed.











					Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz